
	
		I
		111th CONGRESS
		2d Session
		H. R. 5159
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Miller of North
			 Carolina (for himself, Mr.
			 Chandler, Mr. Cohen,
			 Mr. Ellison, and
			 Mr. Sherman) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To provide for a safe, accountable, fair, and efficient
		  banking system, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe, Accountable, Fair, and Efficient
			 Banking Act of 2010 or the SAFE Banking Act of 2010.
		2.Definitions
			(a)In
			 generalAs used in this Act,
			 the following definitions shall apply:
				(1)Appropriate
			 Federal regulatorThe term appropriate Federal
			 regulator means—
					(A)the Board of
			 Governors of the Federal Reserve System (in this Act referred to as the
			 Board);
					(B)the Comptroller
			 General of the United States (in this Act referred to as the
			 Comptroller); or
					(C)the Federal
			 Deposit Insurance Corporation (in this Act referred to as the
			 Corporation).
					(2)Average total
			 consolidated assetsthe term average total consolidated
			 assets has the same meaning as in part 225 of title 12, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act, or any
			 successor thereto.
				(3)FDIC-assessed
			 depositsThe term FDIC-assessed deposits means the
			 assessment base, as computed under part 327 of title 12, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act, or any
			 successor thereto.
				(4)Financial
			 companyThe term financial company means any nonbank
			 financial company that is supervised by the Board.
				(5)LiabilitiesThe
			 term liabilities equals a financial company’s total assets less
			 tier 1 capital.
				(6)Nondeposit
			 liabilitiesThe term nondeposit liabilities means
			 the total assets of a bank holding company, less tier 1 capital, less
			 FDIC-assessed deposits.
				(7)Tier 1
			 capitalThe term tier 1 capital has the same meaning
			 as in part 225 of title 12, Code of Federal Regulations, as in effect on the
			 date of enactment of this Act, or any successor thereto.
				(b)Nonbank
			 financial company definitionsFor purposes of this Act the following
			 definitions shall apply:
				(1)Foreign nonbank
			 financial companyThe term foreign nonbank financial
			 company means a company (other than a company that is, or is treated in
			 the United States, as a bank holding company or a subsidiary thereof) that
			 is—
					(A)incorporated or
			 organized in a country other than the United States; and
					(B)substantially
			 engaged in, including through a branch in the United States, activities in the
			 United States that are financial in nature (as defined in section 4(k) of the
			 Bank Holding Company Act of 1956).
					(2)U.S. nonbank
			 financial companyThe term U.S. nonbank financial
			 company means a company (other than a bank holding company or a
			 subsidiary thereof) that is—
					(A)incorporated or
			 organized under the laws of the United States or any State; and
					(B)substantially
			 engaged in activities in the United States that are financial in nature (as
			 defined in section 4(k) of the Bank Holding Company Act of 1956).
					(3)Nonbank
			 financial companyThe term nonbank financial company
			 means a U.S. nonbank financial company and a foreign nonbank financial
			 company.
				3.Deposit
			 concentration limitSection
			 3(d) of the Bank Holding Company Act of 1956 (12 U.S.C. 1842(d)) is
			 amended—
			(1)in paragraph (2),
			 by striking subparagraph (A) and inserting the following:
				
					(A)Nationwide
				concentration limitsNo bank holding company may hold more than
				10 percent of the total amount of deposits of insured depository institutions
				in the United States.
					;
				and
			(2)by striking
			 paragraph (5) and inserting the following:
				
					(5)Enforced
				complianceThe Board shall require any bank holding company
				having a deposit concentration in violation of this subsection to sell or
				otherwise transfer assets to unaffiliated firms to bring the company into
				compliance with this
				subsection.
					.
			4.Leverage ratio
			 and size requirements for bank holding companiesThe Bank Holding Company Act of 1956 (12
			 U.S.C. 1841 et seq.) is amended by inserting after section 5 the following new
			 section:
			
				5A.Limits on
				leverage and size
					(a)Leverage ratio
				requirements for bank holding companies and financial companies
						(1)Leverage
				ratioNo bank holding company or financial company may maintain
				tier 1 capital in an amount equal to less than 6 percent of average total
				consolidated assets.
						(2)Balance sheet
				leverage ratioNo bank holding company or financial company may
				maintain less than 6 percent of tier 1 capital for all outstanding balance
				sheet liabilities, as determined under section 13(m) of the Securities Exchange
				Act of 1934 (15 U.S.C. 78m(m)).
						(3)Exemptions
							(A)In
				generalThe Board may adjust the leverage ratio requirements
				provided in paragraph (1) or (2), for any class of institutions, based upon the
				size or activity of such class of institutions. No adjustment made under this
				subparagraph may allow an institution to carry less capital than provided in
				paragraph (1) or (2).
							(B)AdjustmentsConsistent
				with this subsection, the Board may adjust, by rule, the definitions of the
				terms leverage ratio and balance sheet leverage ratio
				to harmonize such ratios with official international agreements regarding
				capital standards, only if the Board determines that the international capital
				standards are commensurate with the credit, market, operational, or other risks
				posed by the bank holding companies or financial companies to which the
				international agreements regarding capital standards apply.
							(C)Authority of
				other regulators
								(i)In
				generalThe appropriate Federal regulator may, in a manner
				consistent with this subsection, grant any bank holding company an emergency
				temporary exemption from the ratio requirements provided in paragraph (1) or
				(2), where necessary to prevent an imminent threat to the financial stability
				of the United States.
								(ii)Publication
				requiredAny exemption granted under this subparagraph shall be
				published in the Federal Register within a reasonable period after the date on
				which such exemption is granted, not to exceed 90 days, and such publication
				shall provide—
									(I)the name of the
				bank holding company or financial company being granted an exemption;
									(II)the reason for
				the exemption; and
									(III)the plan of the
				appropriate Federal regulator detailing the manner by which the bank holding
				company shall be brought into compliance with paragraphs (1) and (2).
									(4)Leverage ratio
				requirements for operating subsidiaries of bank holding companies and financial
				companiesNotwithstanding any other provision of law applicable
				to insured depository institutions, the Board shall, within 1 year of the date
				of enactment of the SAFE Banking Act of
				2010, promulgate regulations establishing a leverage ratio and a
				balance sheet leverage ratio, in a manner consistent with paragraphs (1) and
				(2), for all operating subsidiaries of bank holding companies and financial
				companies.
						(5)Prompt
				corrective action
							(A)AuthoritiesThe
				Board shall require any bank holding company or financial company that is in
				violation of paragraph (1) or (2) to raise capital, sell or otherwise transfer
				assets or off-balance sheet items to unaffiliated firms, or impose conditions
				on the manner in which the bank holding company conducts 1 or more activities
				to bring the company into compliance with paragraphs (1) and (2).
							(B)Corrective
				action planThe Board shall, not later than 60 days after
				determining that a bank holding company or financial company is in violation of
				paragraph (1) or (2), present to the members of the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives a plan detailing the manner by which
				the bank holding company or financial company shall be brought into compliance
				with the applicable provision of law.
							(C)Reports to the
				Congress
								(i)Written
				reportsThe Board shall provide to the members of the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives periodic reports for each
				60-day period during which a corrective action plan required by subparagraph
				(B) has not been fulfilled.
								(ii)TestimonyThe
				Board shall provide testimony to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives for each 90-day period that a corrective action plan required
				by subparagraph (B) has not been fulfilled.
								(b)Limits on
				nondeposit liabilities for bank holding companies and financial
				companies
						(1)Bank holding
				companies
							(A)Limit on
				nondeposit liabilities for bank holding companiesNo bank holding
				company may possess nondeposit liabilities exceeding 2 percent of the annual
				gross domestic product of the United States.
							(B)Determination of
				gross domestic productThe annual gross domestic product of the
				United States shall be determined for purposes of subparagraph (A) using the
				average of such product over the 16 calendar quarters, as calculated by the
				Bureau of Economic Analysis of the Department of Commerce, most recently
				completed as of the time of the determination.
							(C)Off-balance-sheet
				liabilitiesThe computation of the limit under this paragraph
				shall take into account off-balance-sheet liabilities.
							(D)Treatment of
				insurance companiesNotwithstanding the liability limit
				established in this section, the Board may set a separate liability limit with
				respect to certain bank holding companies primarily engaged in the business of
				insurance, as the Board deems necessary in order to provide for consistent and
				equitable treatment of such institutions. In establishing such separate
				liability limits for insurance companies, for any insurance company with any
				subsidiary regulated by a State insurance regulator, the Board shall consult
				the appropriate State insurance regulator.
							(E)Treatment of
				foreign depositsNotwithstanding the definition of the term
				nondeposit liabilities established in this section, the Board may
				exclude from its calculation of nondeposit liabilities any foreign and other
				deposits not covered by the definition of the term FDIC-assessed
				deposits, if the Board deems such action necessary to ensure the
				consistent and equitable treatment of institutions with international
				operations.
							(2)Financial
				companies
							(A)Limit on
				nondeposit liabilities for financial companiesNo financial
				company may possess nondeposit liabilities exceeding 3 percent of the annual
				gross domestic product of the United States.
							(B)Determination of
				gross domestic productThe annual gross domestic product of the
				United States shall be determined for purposes of subparagraph (A) using the
				average of such product over the 16 calendar quarters, as calculated by the
				Bureau of Economic Analysis of the Department of Commerce, most recently
				completed as of the time of the determination.
							(C)Off-balance-sheet
				liabilitiesThe computation of the limit under this paragraph
				shall take into account off-balance-sheet liabilities.
							(D)Treatment of
				insurance companiesNotwithstanding the liability limit
				established by this paragraph, the Board may set a separate liability limit
				with respect to insurance companies or other financial companies, as the Board
				determines necessary in order to provide for consistent and equitable treatment
				of such institutions. In establishing such separate liability limits for
				insurance companies, for any insurance company with any subsidiary regulated by
				a State insurance regulator, the Board shall consult with the appropriate State
				insurance regulator.
							(E)Treatment of
				foreign depositsNotwithstanding the definition of the term
				nondeposit liabilities established in this section, the Board may
				exclude from its calculation of nondeposit liabilities any foreign and other
				deposits not covered by the definition of the term FDIC-assessed
				deposits, if the Board deems such action necessary to ensure the
				consistent and equitable treatment of institutions with international
				operations.
							(3)Prompt
				corrective action
							(A)AuthoritiesThe
				Board shall require any bank holding company or financial company that is in
				violation of a provision of paragraph (1) or (2), as applicable, to sell or
				otherwise transfer assets or off-balance-sheet items to unaffiliated firms, to
				terminate 1 or more activities, or to impose conditions on the manner in which
				the bank holding company or financial company conducts 1 or more activities to
				bring the company into compliance with paragraphs (1) or (2), as
				applicable.
							(B)Corrective
				action planThe Board shall, not later than 60 days after
				determining that a bank holding company or financial company is in violation of
				paragraph (1) or (2), present to the members of the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of Representatives a plan detailing the manner by which
				the bank holding company or financial company shall be brought into compliance
				with the applicable provision.
							(C)Reports to the
				Congress
								(i)Written
				reportsThe Board shall provide to the members of the Committee
				on Banking, Housing, and Urban Affairs of the Senate and the Committee on
				Financial Services of the House of Representatives periodic reports for each
				60-day period during which a corrective action plan required by subparagraph
				(B) has not been fulfilled.
								(ii)TestimonyThe
				Board shall provide testimony to the Committee on Banking, Housing, and Urban
				Affairs of the Senate and the Committee on Financial Services of the House of
				Representatives for each 120-day period during which a corrective action plan
				required by subparagraph (B) has not been fulfilled.
								(c)DefinitionsAs
				used in this section, the following definitions shall apply:
						(1)Appropriate
				Federal regulatorThe term appropriate Federal
				regulator means—
							(A)the Board of
				Governors of the Federal Reserve System (in this Act referred to as the
				Board);
							(B)the Comptroller
				General of the United States (in this Act referred to as the
				Comptroller); or
							(C)the Federal
				Deposit Insurance Corporation (in this Act referred to as the
				Corporation).
							(2)Average total
				consolidated assetsThe term average total consolidated
				assets has the same meaning as in part 225 of title 12, Code of Federal
				Regulations, as in effect on the date of enactment of this Act, or any
				successor thereto.
						(3)FDIC-assessed
				depositsThe term FDIC-assessed deposits means the
				assessment base, as computed under part 327 of title 12, Code of Federal
				Regulations, as in effect on the date of enactment of this Act, or any
				successor thereto.
						(4)Financial
				companyThe term financial company means any nonbank
				financial company that is supervised by the Board.
						(5)LiabilitiesThe
				term liabilities equals a financial company’s total assets less
				tier 1 capital.
						(6)Nondeposit
				liabilitiesThe term nondeposit liabilities means
				the total assets of a bank holding company, less tier 1 capital, less
				FDIC-assessed deposits.
						(7)Foreign nonbank
				financial companyThe term foreign nonbank financial
				company means a company (other than a company that is, or is treated in
				the United States, as a bank holding company or a subsidiary thereof) that
				is—
							(A)incorporated or
				organized in a country other than the United States; and
							(B)substantially
				engaged in, including through a branch in the United States, activities in the
				United States that are financial in nature (as defined in section 4(k) of the
				Bank Holding Company Act of 1956).
							(8)U.S. nonbank
				financial companyThe term U.S. nonbank financial
				company means a company (other than a bank holding company or a
				subsidiary thereof) that is—
							(A)incorporated or
				organized under the laws of the United States or any State; and
							(B)substantially
				engaged in activities in the United States that are financial in nature (as
				defined in section 4(k) of the Bank Holding Company Act of 1956).
							(9)Nonbank
				financial companyThe term nonbank financial company
				means a U.S. nonbank financial company and a foreign nonbank financial
				company.
						(10)Tier 1
				capitalThe term tier 1 capital has the same meaning
				as in part 225 of title 12, Code of Federal Regulations, as in effect on the
				date of enactment of this section, or any successor
				thereto.
						.
		5.Capital
			 Assessment ProgramThe Bank
			 Holding Company Act of 1956 (12 U.S.C. 1841 et seq.) is amended by inserting
			 after section 7 the following new section:
			
				7A.Capital
				Assessment Program
					(a)Annual
				assessmentsBeginning 1 year after the date of enactment of the
				SAFE Banking Act of 2010, and
				annually thereafter, the Board shall conduct a capital assessment to estimate
				losses, revenues, and reserve needs for bank holding companies and financial
				companies.
					(b)ReportsThe
				Board shall provide a report on the results of the capital assessment program
				under this section to the Secretary, the members of the Committee on Banking,
				Housing, and Urban Affairs of the Senate, and the members of the Committee on
				Financial Services of the House of
				Representatives.
					.
		6.Amendment to the
			 Securities and Exchange ActSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
			
				(m)Standard balance
				sheet calculation for reports
					(1)Establishment of
				standard balance sheet reportingNot later than 1 year after the
				date of enactment of the SAFE Banking Act of
				2010, the Commission, or a standard setter designated by and
				under the oversight of the Commission, shall issue a rule requiring that each
				issuer of securities required to file reports under this section record all of
				its assets and liabilities on its balance sheets. The recorded amount of assets
				and liabilities shall reflect a reasonable assessment by the issuer of the most
				likely outcomes, given currently available information. Such issuers shall
				record all financings of assets for which the issuer has more than minimal
				economic risks or rewards.
					(2)Exclusion for
				indeterminate liabilitiesIf an issuer required to file reports
				under this section cannot determine the amount of a particular liability, for
				purposes of paragraph (1), such issuer may exclude that liability from its
				balance sheet only if it discloses an explanation of—
						(A)the nature of the
				liability and purpose for incurring it;
						(B)the most likely
				and maximum loss that the issuer could incur from the liability;
						(C)whether there is
				any recourse to the issuer by another party and, if so, under what conditions
				such recourse could occur; and
						(D)whether the issuer
				has any continuing involvement with an asset financed by the liability or any
				beneficial interest therein.
						(3)RulemakingThe
				Commission shall promulgate rules to ensure compliance with this subsection,
				including enforcement by the Commission and civil liability under the
				Securities Act of 1933 and this
				title.
					.
		7.Effective
			 date
			(a)In
			 generalThis Act and the amendments made by this Act shall take
			 effect upon the date of enactment of this Act.
			(b)Allowance for
			 bank holding companies and financial companies not in compliance at date of
			 enactmentAny institution that is in violation of—
				(1)the deposit
			 concentration limit in section 3(d)(2)(A) of the Bank Holding Act of 1956, as
			 amended by this Act, as of the date of enactment of this Act, shall bring
			 itself into compliance with that limit not later than 1 year after the date of
			 enactment of this Act;
				(2)the leverage
			 ratios in section 5A of the Bank Holding Act of 1956, as amended by this Act,
			 as of the date of enactment of this Act, shall bring itself into compliance
			 with those ratios, not later than 1 year after the date of enactment of this
			 Act; and
				(3)the limits on
			 nondeposit liabilities in section 7A of the Bank Holding Company Act of 1956,
			 as added by this Act, as of the date of enactment of this Act, shall bring
			 itself into compliance with those limits, not later than 3 years after the date
			 of enactment of this Act.
				
